United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF AGRICULTURE, OFFICE
OF THE INSPECTOR GENERAL, Temple, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1241
Issued: January 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 14, 2009 appellant filed a timely appeal from the April 2, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of the appeal.1
ISSUE
The issue is whether the Office properly denied appellant’s March 3, 2009 request for
reconsideration.

1

The Board’s jurisdiction is limited to reviewing the evidence in the case record that was before the Office at the
time of its April 2, 2009 final decision. 20 C.F.R. § 501.2(c). The Board therefore has no jurisdiction to review the
April 27, 2009 medical report appellant submitted on appeal.

FACTUAL HISTORY
On February 21, 1986 appellant, then a 42-year-old special agent, sustained an injury in
the performance of duty while moving office furniture. The Office accepted his claim for low
back strain and herniated discs at L3-4 and L4-5. Appellant received compensation for
temporary total disability on the periodic rolls.
On January 9, 2008 Dr. Sami R. Framjee, a Board-certified orthopedic surgeon and
impartial medical examiner, reported that appellant could work at a sedate desk job with a lifting
limitation of 10 to 20 pounds. He stated, however, that a magnetic resonance imaging (MRI)
scan was indicated to better delineate appellant’s clinical picture.
On June 16, 2008 Dr. Framjee wrote that appellant at the present time could work at a
sedate desk job only.
In a decision dated August 14, 2008, the Office reduced appellant’s compensation for
wage loss to reflect her capacity to earn wages in the selected position of contract clerk. It found
that the weight of the medical evidence rested with Dr. Framjee, who reported that appellant was
capable of working eight hours a day in a sedentary capacity.
On August 15, 2008, the day following the Office’s decision to reduce compensation, the
Office received Dr. Framjee’s April 2, 2008 report. Dr. Framjee described appellant’s
complaints and his findings on physical examination. He also reviewed the MRI scan obtained
that day.
On August 29, 2008 the Office informed appellant that it had received another medical
report from Dr. Framjee that was not considered in the August 14, 2008 decision. “Therefore,
your claim has been assigned to a senior claims examiner to review the new medical evidence.
You will be notified in writing upon completion of the review.”
On September 10, 2008 the Office requested clarification from Dr. Framjee as his
April 2, 2008 report suggested that appellant was temporarily totally disabled due to severe
spinal stenosis, which was not an accepted work condition. “If the claimant is totally disabled,
be sure to indicate whether -- by the accepted work injury conditions or -- by a nonoccupational
reason.”
On September 10, 2008 the Office also informed appellant that it was seeking
clarification from Dr. Framjee. It again stated that Dr. Framjee’s report was under review.
“Upon receipt and review of the clarification requested, you will be further advised and an
amended decision will be made. The purpose of which is to protect any appeal rights that you
may have if adverse, or if in your favor, a new finding and processing of benefits.”
On October 16, 2008 the Office received Dr. Framjee’s September 15, 2008 response to
its request for clarification.
On March 3, 2009 appellant requested reconsideration “in light of Dr. Framjee’s late
report, dated 4-2-08 and his clarification response, dated 9-15-08.” He submitted a copy of

2

Dr. Framjee’s April 2, 2008 report, a copy of Dr. Framjee’s January 9, 2008 work capacity
evaluation and a February 23, 2009 report from a physician’s assistant.
In a decision dated April 2, 2009, the Office denied appellant’s request for
reconsideration. It found that the evidence appellant submitted was cumulative and previously
considered in the August 14, 2008 decision.
On appeal, appellant contests the Office’s finding that he did not submit relevant and
pertinent new evidence. He argued that the Office received at least two reports from Dr. Framjee
after its August 14, 2008 decision.
LEGAL PRECEDENT
The Office may review an award for or against payment of compensation at any time on
its own motion or upon application.2 The employee shall exercise this right through a request to
the district Office.3
An employee (or representative) seeking reconsideration should send the request for
reconsideration to the address as instructed by the Office in the final decision. The request for
reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.4
A request for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.5 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and is reviewed on its
merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the request for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
After reducing appellant’s compensation in an August 14, 2008 decision, the Office
received new evidence from Dr. Framjee, the impartial medical specialist. On August 15, 2008
it received Dr. Framjee’s April 2, 2008 report of his examination of appellant and his review of

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.605.

4

Id. at § 10.606.

5

Id. at § 10.607(a).

6

Id. at § 10.608.

3

an MRI scan obtained that date. The Office informed appellant on August 29, 2008 that this
report was not considered in the August 14, 2008 decision.
On October 16, 2008 the Office received Dr. Framjee’s September 15, 2008 response to
its September 10, 2008 request for clarification. This evidence is relevant and pertinent to the
Office’s August 14, 2008 decision. The Office determined that Dr. Framjee’s opinion
represented the weight of the medical evidence and supported the reduction of appellant’s
compensation. However, it subsequently decided that his opinion required clarification. The
Office further developed the evidence of record by requesting Dr. Framjee to clarify his medical
opinion. Having done so, the Office may not argue that such evidence is not relevant, pertinent
or new.7
Appellant sent his March 3, 2009 request for reconsideration within one year of the
Office’s August 14, 2008 merit decision. His request is therefore timely. In addition, appellant
requested reconsideration in light of Dr. Framjee’s April 2 and September 10, 2008 reports.
Because these reports constitute relevant and pertinent new evidence not previously considered
by the Office, the Board finds that appellant’s request meets at least one of the standards for
obtaining a merit review of his case. The Board will set aside the Office’s April 2, 2009 decision
denying his request for reconsideration and will remand the case for an appropriate final decision
on his entitlement to compensation for wage loss, as the Office informed him it would do on
September 10, 2008.
CONCLUSION
The Board finds that the Office improperly denied appellant’s March 3, 2009 request for
reconsideration. Appellant is entitled to a merit review of his case.

7

See Joyce A. Fasanello, 49 ECAB 490 (1998).

4

ORDER
IT IS HEREBY ORDERED THAT the April 2, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and case remanded for further action consistent
with this opinion.
Issued: January 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

